Citation Nr: 0838821	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  94-39 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability originally claimed as post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The veteran had active service from November 1969 to May 
1972.  He served in Vietnam from July 1970 to July 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1994 rating decision of the San 
Juan, Puerto Rico, regional office (RO) of the Department of 
Veterans Affairs (VA).  

This appeal was previously before the Board in April 2000, 
when it was remanded for additional development.  The 
requested development has been completed, and this matter has 
been returned to the Board for further review.  

The record shows that entitlement to service connection for a 
passive-aggressive reaction was previously denied by the 
Board in July 1974.  The Board notes that a passive 
aggressive reaction is not part of the current appeal.  The 
veteran's current claim was originally characterized as 
service connection for PTSD, which is a different disability 
than a passive aggressive reaction.  Therefore, consideration 
of the veteran's claims under the laws and regulations 
regarding new and material evidence is not necessary.  The RO 
has considered the veteran's claim on a de novo basis, and 
the Board will do the same.  

Furthermore, although the veteran's original claim was for 
service connection for PTSD, the records include diagnoses of 
several other psychiatric disabilities that have similar 
symptoms.  The Board has characterized the issue to include 
service connection for any of these disabilities.  In view of 
the outcome below, these actions can not result in any 
possible harm to the veteran. 


FINDINGS OF FACT

1.  The veteran was diagnosed with an anxiety reaction in 
March 1973, which was ten months after discharge from 
service.  

2.  The veteran has continued to receive treatment for 
psychiatric disabilities since March 1973, with diagnoses 
that include PTSD, depression, and anxiety.  

3.  Current VA examination diagnosed a depressive disorder 
without reaching a diagnosis of PTSD, but opined that the 
veteran's wartime experiences are responsible for the 
development of the depressive and anxiety symptomatology.  
PTSD diagnoses are also of record.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
an acquired psychiatric disability, most recently diagnosed 
as a depressive disorder, was incurred due to active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.102, 
3.303, 3.304(f) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

The veteran contends that he has developed PTSD as a result 
of his experiences in Vietnam.  He has described several 
events which he believes have caused the development of this 
disability.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A disorder may 
be service connected if the evidence of record, regardless of 
its date, shows that the veteran had a chronic disorder in 
service or during an applicable presumptive period, and that 
the veteran still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The evidence includes the veteran's service medical records.  
These records are negative for a psychiatric disability, and 
the discharge examination states that the psychiatric 
examination was normal. 

Post service medical records include the report of a March 
1973 private examination.  The veteran's service in Vietnam 
was noted.  He told the examiner that he began to experience 
difficulty concentrating and problems with his memory six 
months before discharge.  He currently had continuous 
anxiety, lack of interest, and suicidal ideations.  The 
diagnoses were anxiety reaction and depression.  An April 
1973 private examination also diagnosed anxiety and 
depressive reaction.  

A January 1989 private examination contains a diagnosis of 
PTSD.  

A June 1994 VA examination noted the veteran's service in 
Vietnam, and discussed the stressful incidents that the 
veteran believed resulted in the development of PTSD.  After 
the examination, the diagnoses were alcohol dependence and a 
depressive disorder not otherwise specified.  

In September 1994, a private examination resulted in a 
diagnosis of recurrent major depression, and history of use 
and abuse of alcohol. 

An October 1994 private examination noted that the veteran 
had service in Vietnam and that he continued to remember 
those experiences.  However, his specific stressors were not 
discussed.  An examination led to a diagnosis of PTSD.  

Private medical records from September 1996 reflect that the 
veteran complained of auditory hallucinations and flashbacks 
from the Vietnam War.  October 1996 records show that the 
veteran had nightmares about his wartime experiences.  

A March 1997 private diagnosis form states that the veteran's 
diagnosis is PTSD. 

August 1997 psychiatrist's notes state that the veteran had 
panic attacks and generalized anxiety with symptoms of major 
recurrent depression with psychotic features.  October 1997 
progress notes from the same doctor diagnose PTSD, as do 
March and June 1998 notes.  

VA hospital records from April 2001 show diagnoses of alcohol 
dependence, cannabis and cocaine abuse, a depressive disorder 
not otherwise specified, and PTSD.  June 2003 VA hospital 
records include the same diagnoses.  

A November 2003 treatment summary from a Vet Center notes 
that the veteran served in Vietnam as a combat engineer, 
where he had experiences that were perceived by him as 
traumatic.  These included frequent enemy attacks to his 
firebase and the loss of a friend due to enemy fire.  
Psychological testing classified the veteran as a possible 
carrier of PTSD.  

Private medical records from October 2004 contain a diagnosis 
of PTSD.  Additional records dated from March to April 2005 
include diagnoses of PTSD and depression.  

March 2006 VA treatment records show that the veteran 
underwent an examination by the staff psychiatrist.  The 
diagnoses included PTSD, and alcohol dependence that was in 
remission for the past two years.  

An April 2006 letter from a Vet Center social worker again 
notes the veteran's service in Vietnam and the stressors he 
experienced.  The veteran fit the criteria for PTSD, as well 
as alcohol dependence that was in remission.  This 
information was repeated in a March 2007 letter. 

A reply was received from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) regarding the 
veteran's claimed stressors in June 2006.  This reply noted 
that the veteran's unit had been attacked by the enemy during 
the veteran's deployment, indicating that this claimed 
stressor was verified.  Similarly, the death of the veteran's 
friend was also verified to have occurred during the claimed 
period, although the death was the result of an accident and 
not enemy actions.  Therefore, this stressor was also 
considered to be verified.  

The veteran was afforded a VA PTSD examination in October 
2006 as part of the development ordered by the April 2000 
Board remand.  The verified stressors were provided to the 
examiner, and the claims folder was reviewed.  After the 
record review and examination, the examiner opined that the 
veteran did not meet all the criteria for PTSD.  Instead the 
diagnoses included a depressive disorder not otherwise 
specified.  However, the examiner also opined that the 
veteran's depressive symptoms and anxiety were the result of 
his Vietnam service.  

VA treatment records from September 2007 show that the 
veteran had a positive screen for PTSD. 

After careful consideration, the Board finds that entitlement 
to service connection for an acquired psychiatric disorder, 
most recently called a depressive disorder, is warranted.  
The evidence shows that the veteran began to receive 
treatment for depression within a year of his discharge from 
service.  The March 1973 examiner appears to suggest a 
relationship between the veteran's symptoms and military 
service.  The veteran reports that he has continued to 
experience psychiatric symptoms since that time, and medical 
records reflect continuous treatment from 1989.  

The Board notes that the veteran's doctors have been unable 
to agree on the diagnosis of the veteran's disability, and 
that the diagnoses have included PTSD, anxiety, and a 
depressive disorder.  However, the evidence clearly 
establishes that the veteran has a long history of an 
acquired psychiatric disability.  Furthermore, the veteran's 
claimed stressors have been confirmed, and the October 2006 
VA examiner opined that the current diagnosis of a depressive 
disorder had developed as a result of his Vietnam 
experiences.  Therefore, entitlement to service connection 
for this disability is warranted.  

In reaching this decision, the Board notes that it is 
granting service connection for a diagnosis that is different 
than the one claimed by the veteran.  However, the veteran 
should note that both a depressive disorder and PTSD are 
evaluated under the same General Rating Formula for Mental 
Disorders in the rating code, and the difference in diagnosis 
should not affect his evaluation.  See 38 C.F.R. § 4.130, 
Codes 9411, 9434 (2008).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, most recently diagnosed as a depressive disorder 
is granted. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


